Citation Nr: 1700554	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to death pension and dependency and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1969 to November 1971.  He died in April 2011 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested a Travel Board hearing, but in January 2013 she withdrew this request.  

The case was remanded in November 2013 for additional notice and development.


FINDINGS OF FACT

1.  The appellant and the Veteran entered into a ceremonial marriage in December 2010 and there were no children born as a result of their union either prior to or during their marriage.

2.  The Veteran died in April 2011, less than 1 year after the ceremonial marriage took place.

3.  Prior to the December 2010 marriage ceremony, the appellant and Veteran cohabitated for 3 months.

4.  Throughout their relationship, they resided in Virginia.

5.  Common-law marriage is not recognized in the Commonwealth of Virginia and a marital relationship, for VA purposes, prior to marriage is not established.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for Dependency and Indemnity Compensation benefits are not met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

However, in cases such as this, where the decision rests on the interpretation and application of the relevant law, the Veterans Claims Assistance Act of 2000 does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  


Nevertheless, the duty to notify was met.  See VCAA/DTA Letter received February 2014.   The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The development undertaken as a result of the Board's November 2013 remand has been completed.  The appellant submitted additional evidence in support of her claim and essentially waived initial RO consideration by failing to respond to the Board's correspondence requesting clarification on whether such a waiver was desired.  See Correspondence received November 2016.  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz.  Thus, any deficiency of the duty to assist constitutes merely harmless error. 


II. Legal Criteria and Analysis

The Veteran died in April 2011; the appellant filed a claim for Dependency and Indemnity Compensation benefits that same month. 

VA Dependency and Indemnity Compensation (DIC) benefits are payable to a surviving spouse who was married to the Veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54 (c).

Consequently, "surviving spouse" status is a threshold requirement for DIC benefits. For a person to establish recognition as a surviving spouse of a Veteran, there must be evidence of a valid marriage to the Veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1 (j).  

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50.  

To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1 (j) or 38 C.F.R. § 3.52 . 38 C.F.R. § 3.50 (b).  Section 3.1(j) provides that a "marriage" is "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 U.S.C. § 103 (c); 38 C.F.R. § 3.1 (j).

Section 3.52 provides that, where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  38 C.F.R. § 3.52.

The appellant's marriage certificate shows that she and the Veteran were married in December 2010.  She contends that they were together for 2 years prior to getting married and that they were "very much so attentive" to one another.  See Correspondence received August 2011.  In response to a request for more specific information, she stated that they had been together for 3 years before he proposed.  She initially had her own apartment, but he eventually moved in.  Everything was already in her name and he was not on the lease even though he paid the rent.  She stated that he used the address of a family member for his mail and that once they were married he looked into getting health insurance with VA for her.  See Statement in Support of Claim received March 2014.  

Although the appellant was vague regarding how long she and the Veteran lived together before having a formal marriage ceremony, her son was not.  A March 2016 letter from him states the Veteran moved in shortly after he met him.   Approximately 1 year later his mother and the Veteran started talking about marriage.  The two continued to live together after he moved out and they were viewed as a married couple prior to their official marriage.  See Buddy/Lay Statement.

The Veteran died in April 2011, less than one year after the ceremonial marriage commenced.  The Certificate of Death shows that the Veteran was married at the time of his death, and lists the appellant as his surviving spouse.  There is no indication that the appellant ever remarried, or held herself out openly to the public as the spouse of another, following the Veteran's death.

In determining whether a marriage is valid, the law of the place where the parties resided will be applied.  38 C.F.R. § 3.1 (j).  The appellant and the Veteran resided in the state of Virginia.  

Virginia does not recognize common-law marriage.  For a marriage to be valid in the Commonwealth, the Code of Virginia requires that the marriage be under a license and properly solemnized.  Va. Code Ann. § 20-13 ("[e]very marriage in this Commonwealth shall be under a license and solemnized in the manner herein provided.").  Consistent with the plain language of this statute, the Supreme Court of Virginia has held that "no marriage or attempted marriage, if it took place in this State, can be held valid here, unless it has been shown to have been under a license, and solemnized according to our statutes."  Offield v. Davis, 40 S.E. 910, 914 (1902) (holding that a common law marriage is not valid in Virginia because the Code requires a license and solemnization).  It is not alleged or shown that the appellant and the Veteran ever lived as husband and wife, or otherwise, outside of Virginia; therefore, a common law marriage cannot be established under Virginia law. 

Regardless of the fact that the appellant cannot establish a valid common law marriage, VA may still deem the marriage as valid for VA purposes.  VA's General Counsel held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50,151 (1991).  This is because under 38 C.F.R. § 3.52, the common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996). 

There is an obvious legal impediment to a common law marriage of the appellant and the Veteran, because the Commonwealth of Virginia does not recognize common law marriage.  However, the appellant has to sufficiently demonstrate that the requirements under 38 C.F.R. § 3.52 for deeming a marriage valid that is invalid due to legal impediment.  

There was no child born out of the relationship between the appellant and Veteran either prior to or during their ceremonial marriage.  Furthermore, the appellant and Veteran did not live together continuously for 1 year or more prior to his death.  Although the appellant's son indicated that the she and the Veteran lived together for at least 1 year prior to a ceremonial marriage, the Veteran provided contrary information prior to his death.  In a March 2011 notice of disagreement, the Veteran stated that "I moved to my current address around September 2010".  See Statement in Support of Claim received March 2011.  The address that he listed as current is the same address where the appellant asserts the two of them cohabitated.  Thus, the total period in which they lived together was 7 months.

According to a recent statement, she reported that she never gave any thought to whether or not they had a common-law marriage when he moved in with her.  Since the idea of a common-law marriage had never crossed her mind when she and the Veteran started cohabitating, then she clearly did not perceive their cohabitation as a common-law marriage.  Further evidence that they had not attempted to enter into a common-law marriage is that his name was not on the apartment lease or utility bills and he maintained a mailing address at the home of a family member instead of where he resided.  The fact that they ultimately married lends further credence to finding that the appellant did know that the alleged common law marriage was not deemed legal.


It is also noteworthy that the Veteran completed a May 2010 Declaration of Status of Dependents that shows he identified his marital status as divorced.

The Board finds this compelling evidence that they did not hold themselves out as husband and wife before the legal marriage ceremony.  Furthermore, his notice of disagreement statement is strong evidence that they did not cohabitate for 1 year prior to getting married in December 2010 or even for the 1 year period prior to his death.

The Board sympathizes with the appellant's situation, however, under the statutes and regulations there is no choice but to find that the requirements of 38 C.F.R. § 3.52 for a "deemed valid" marriage are not satisfied.  Hence, entitlement to DIC benefits as the Veteran's surviving spouse is not warranted.

Where, as here, the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit of the doubt doctrine is inapplicable because the issue involves the appellant's status as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992).


ORDER

Entitlement to recognition of the appellant as the surviving spouse for purposes of Dependency and Indemnity Compensation benefits is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


